Execution Copy
 

AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

 
This Amended and Restated Exclusive License Agreement (“Agreement”) is made as
of February 22, 2010 (the “Effective Date”), by and between The George
Washington University, a congressionally chartered not for profit corporation
(“University”), located in the District of Columbia, and PROTEA BIOSCIENCES,
INC., a for profit corporation (“Company”), having a place of business at 955
Hartman Run Road, Suite 210, Morgantown, WV 26507. University and Company may
each be referred to herein individually as “Party” and collectively as the
“Parties”.

  
Witnesseth:
 
Whereas, University and Company entered into that certain Exclusive License
Agreement effective as of December 1, 2008 (the “Original Effective Date”)
relating to Laser Ablation Electrospray Ionization (LAESI) and 3D imaging
technology (the “Original Agreement”); and

 
Whereas, University and Company desire to clarify certain provisions of the
Original Agreement, particularly, but not exclusively, with respect to an
additional technology and patent prosecution responsibility;

 
Whereas, University and Company desire to amend and restate the Original
Agreement to include such clarifications;

 
Whereas, University is the owner of certain rights relating to the Laser
Ablation Electrospray Ionization (LAESI) technology, the 3D imaging technology,
and LAESI Detection of Metabolic Changes In Cells Upon Viral Infection
technology; and

 
Whereas, Company desires to obtain a license to certain of such rights and
technology rights, and University is willing to grant such a license to Company
subject to the terms and conditions hereof.
 
Now, Therefore, in consideration of the foregoing premises and the mutual
promises, covenants, and conditions contained herein, University and Company
agree as follows:

 
1.
Definitions

 
The following capitalized terms shall have the meanings indicated for purposes
of this Agreement:

 
1.1        “Affiliate” shall mean, as to any person or entity, any other person
or entity which directly controls, is controlled by, or is under common control
with such person or entity. For purposes of the preceding definition, “control”
shall mean direct or indirect beneficial ownership of more than 50% of the
voting or income interest in such corporation or other business entity.

: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
1.2        “University Patent Portfolio” shall mean the patent applications to
be filed by Company based on the subject matter listed in Exhibit A hereto, and
the pending patent applications listed in Exhibit A hereto, as amended from time
to time pursuant to Section 2.5 hereof, and all foreign counterparts, national
stage applications, continuations, continuations-in-part, non-provisionals, and
divisionals thereof and any applications claiming priority to such applications
and any applications from which such applications claim priority, and all
patents issued from any of the foregoing applications, including any substitute
patents, any reissues or re-examinations of any such patents, and any extensions
of any such patents.
 
1.3         “University Technology Rights” shall mean the University’s rights in
technical information, know how, processes, procedures, compositions, devices,
methods, formulas, protocols, techniques, software, designs, drawings, or data
that are created by Akos Vertes (Inventor) at the University relating to subject
matter disclosed in the applications set out in Exhibit A, or relating to the
Laser Ablation Electrospray Ionization (LAESI), 3D imaging technology, and LAESI
Detection Of Metabolic Changes In Cells Upon Viral Infection technologies, which
are useful or desirable for practicing such technologies and/or the inventions
described by the University Patent Portfolio.
 
1.4        “Field” shall mean all uses.
 
1.5        “Improvements” shall mean shall mean any enhancement or improvement
(whether or not patentable) to Products or Processes that is invented, developed
or otherwise acquired during the Term of this Agreement.
 
1.6        “Joint Inventions” shall mean inventions or other intellectual
property (whether or not patentable) that are conceived jointly by or on behalf
of the Parties, which shall be jointly owned by the Parties unless otherwise
agreed in writing.
 
1.7        “Net Sales” shall mean the aggregate U.S. Dollar equivalent of gross
revenues derived by and actually paid to Company or its Affiliates or any
sublicensee for or on account of the sale of Products to Third Parties less (a)
credits or allowances, if any, actually granted on account of price adjustments,
recalls, rejections, or return of items previously sold, (b) prompt payment or
actual trade or quantity discounts actually allowed and taken, (c) excises,
sales taxes, value added taxes, consumption taxes, duties, foreign withholding
tax actually withheld, or other taxes imposed upon and paid with respect to such
sales (excluding income or franchise taxes of any kind) and (d) insurance and
delivery costs actually incurred. No deduction shall be made for any item of
cost incurred by Company or its Affiliates in preparing, manufacturing, shipping
or selling Products except as permitted by (a), (b), (c) and (d) above.
Intercompany sales of Products between Company and an Affiliate shall not be
considered a sale of Products to Third Parties for purposes of paying University
a royalty hereunder, and instead Net Sales shall be calculated for purposes of
paying royalties to Company based upon the sale by Company or the applicable
Affiliate of such Product to a Third Party. If Company or an Affiliate licenses
or sells to or through a distributor (which is not an Affiliate of Company), Net
Sales shall be the gross revenues received by Company and/or the applicable
Affiliate from the sale of the Product(s) to such distributor. Any such
distributor arrangement must be under reasonably conventional distributor terms
that are agreeable to the University. In the event that Company or any of its
Affiliates transfers Products to Third Parties for other than monetary value in
whole or in part, such transfer shall be considered a sale hereunder for
accounting and royalty purposes. Net Sales for any such transfers shall be
determined on a country-by-country basis and shall be the average price of arms
length sales by Company or its Affiliates in such country during the royalty
period in which such transfer occurs, or if no such arms length sales occurred
in such country during such period, during the last period in which such arms
length sales occurred. If no arms length sales have occurred in a particular
country, Net Sales for such transfer shall be the average price of arms length
sales of Products in all countries. If a Product is sold as part of a system,
package or combination product, Net Sales for such transfer shall be calculated
by multiplying the Net Sales of the combination product by the fraction A/B
where “A” is the average unit price of the Product when sold separately and “B”
is the average unit price of the combination product.

: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
1.8        “Products” shall mean any product or article, the manufacture
(including using a Process), use, offer for sale or sale of which: (a) would, in
the absence of this Agreement, infringe one or more claims of the issued patents
in the University Patent Portfolio or (b) is described within or otherwise
covered by, in whole or in part, the University Technology Rights (or any
portion thereof) or one or more pending patent applications within the
University Patent Portfolio.
 
1.9        “Processes” shall mean any method or process, the practice of which:
(a) would, in the absence of this Agreement, infringe one or more claims of the
issued patents in the University Patent Portfolio or (b) is described within or
otherwise covered by, in whole or in part, the University Technology Rights (or
any portion thereof) or one or more pending patent applications within the
University Patent Portfolio.

 
1.10     “Territory” shall mean all territories.

 
1.11      “Third Party” shall mean any person or entity other than Company or
University or an Affiliate of either of them.

 
2.
Grant of Rights

 
2.1        License Grant. Subject to the terms and conditions of this Agreement
and during the term hereof, University hereby grants to Company an exclusive
license in the Territory, with right to sublicense, to use the University Patent
Rights and the University Technology Rights(collectively the “University
Rights”) within the Field to make, have made, use, import, offer for sale and
sell Products and practice Processes.
 
2.2        Sublicenses. Any sublicenses by Company of its rights under this
Agreement shall be in writing and shall be consistent with the terms hereof.
Company will be responsible for the operations of its sublicensees relevant to
this Agreement as if the operations were carried out by Company, including the
payment of royalties whether or not paid to Company by a sublicensee. Company
shall provide University with prompt written notice, and a copy, of any such
sublicenses, amendments, modifications or terminations. Company shall collect
payment of all royalties due University from sublicenses and summarize and
deliver all reports due University from sublicenses under Article 8. Upon the
termination of this Agreement, the University has the right, in its sole
discretion to assume any one or more of the sublicenses granted by Company,
provided, however, all sublicenses that University opts to not assume shall
automatically terminate upon the termination of this Agreement.

: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
2.3        Retained Rights. Notwithstanding any other provision of this
Agreement, University shall at all times retain the right to make full use of
the University Rights for its own non-commercial research, teaching and
educational purposes. This includes the right to publish general scientific
findings from research related to the inventions subject to the terms of Section
5.1 and the rights of Company to file patent applications relating to the
University Rights. The University will retain all rights to and ownership of any
Improvements (whether or not patentable) to Products conceived of by the
University during the Term of this Agreement. In addition, upon expiration or
termination of this Agreement, the University Rights shall automatically revert
to University.
 
2.4        Negative Covenant. Company hereby agrees not to make, have made, use,
offer to sell, sell, import, and practice the University Rights outside the
Field or outside the Territory.
 
2.5        University Generated Improvements. University will disclose to
Company in writing each Improvement invented, developed or otherwise acquired by
University during the Term of this Agreement if Company is current with its
royalties under Section 4.1 and has satisfied the sales requirements of Section
7.2 then applicable. For one-hundred and fifty (150) calendar days after
Company’s receipt of the written disclosure of each Improvement, Company shall
have the right of first refusal, which shall be executed in writing, to an
exclusive license in the Territory, including the right to grant sublicenses,
with respect to and under any patents or patent applications which may be
secured or filed on each University Improvement or in connection therewith. If
Company shall not accept the offer of a license for an Improvement within the
period of time specified, said right of first refusal shall cease to exist for
such Improvement, but this Agreement shall continue on all the other terms,
covenants, rights, obligations, and conditions, including without limitation,
all rights under this Section 2.5 for other Improvements. The Parties shall
negotiate the terms of the exclusive license in good faith and based on
reasonable market rates at the time.
 
2.6        Grantback of Company Improvements. Company agrees and hereby does
grant to University a perpetual, royalty-free, worldwide, irrevocable,
non-exclusive license for internal research and development and teaching uses
only to any Improvements invented, developed or otherwise acquired by Company,
and Company shall use commercially reasonable efforts to require each such
sublicensee to grant to University a perpetual, royalty-free, worldwide,
irrevocable, non-exclusive license for internal research and development and
teaching uses only to any Improvements invented, developed or otherwise acquired
by such sublicensee. This license shall survive the expiration or termination of
this Agreement. Subject to the confidentiality obligations of Article 5, upon
the filing of patent applications, if any, or publication of any such
Improvement by Company or a sublicensee, Company shall promptly provide
University with a detailed written description and related documentation
necessary to allow University to understand and practice the Improvement.
 
2.7        Marketing. Company shall use commercially reasonable efforts to
develop, commercialize and sell the Products as soon as practicable after the
Effective Date. To that end, Company will provide University with a marketing
plan for its review and approval within thirty (30) calendar days of the
Effective Date. Once the marketing plan is approved by the University, Company
will use commercially reasonable efforts to implement such plan.

: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
On or before each annual anniversary of the Effective Date, irrespective of
having made any sales of Products, Company must deliver to the University a
written progress report as to Company’s (and any sublicensee’s) efforts and
accomplishments during the preceding year in diligently commercializing the
Products and the Company’s (and any sublicensee’s) commercialization plans for
the upcoming year.
 
3.
Ownership; Intellectual Property.

 
3.1        Ownership of University Rights. Company acknowledges and agrees that
University is and shall remain the sole owner of the University Rights, and that
Company has no rights in or to the University Rights other than the license
rights specifically granted herein. In the event that Company, an Affiliate or
any sublicensee obtains any ownership interest in, to or under any of the
University Rights, Company shall (and shall ensure that its Affiliate and any
sublicensee shall), and hereby does, automatically assign all such right, title
and interest to University.
 
3.2        Ownership of Company Improvements. Company shall retain all rights to
Company generated Improvements, subject only to University’s rights as set forth
in the Retained Rights (Section 2.3) and Grantback (Section 2.6) provision
hereof. Products and services which embody Improvements shall also be subject to
the payment of amounts due hereunder by Company and all Sublicensees,
notwithstanding the fact that such Improvements are or may be owned in whole or
in part by Company or a Sublicensee.

 
3.3        Patent Prosecution and Maintenance.
 
(a)      Responsibility. During the term of this Agreement, Company will have
the first right for prosecuting and maintaining the University Patent Portfolio
in the name of the University, including the prosecution and maintenance of the
University Patent Portfolio with the appropriate patent office. If University
determines that Company is not obtaining reasonable protection, is acting
contrary to University’s interests, or is otherwise negligent in its prosecution
or maintenance of the protection thereof, University shall be free to take sole
responsibility for prosecuting and maintaining the University Patent Portfolio.
If the Company decides not to file patent applications in any country or region
within the Territory, not to file continuation applications of an allowed patent
application for disclosed but unclaimed inventions reasonably believed to be
patentable, not to maintain any patent or to abandon any patent or pending
application in the University Patent Portfolio, then the Company will notify
University of its intent to do so with sufficient prior notice so that
University can, in its discretion, take over the filing, prosecution, or
maintenance of any such application or patent. Company shall deliver to
University’s Technology Transfer Office, copies of any communications to or from
any patent office with appropriate lead time (preferably at least ten business
days) for University to review and comment upon such materials prior to any
submission to the patent office. Company shall be solely responsible for the
costs and expenses for prosecuting and maintaining the University Patent
Portfolio, without offset against any payments due under this Agreement.

: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
(b)      Right to Bring Legal Actions. University will have the first right to
bring actions relating to the validity, infringement or priority of the rights
in the University Patent Portfolio. Should University decide not to bring such
legal actions, Company will have the option, at its sole expense, to bring such
action.
 
(c)     Cooperation. The Parties agree to cooperate as reasonably necessary,
during the term of this Agreement, with the other Party in the prosecution,
maintenance, defense and enforcement of the University Patent Portfolio;
provided, however, that the Party requesting the cooperation shall reimburse the
other Party for its reasonable out-of-pocket expenses incurred in connection
with such cooperation.
 
(d)     Joint Inventions. Responsibility for prosecution, maintenance, defense
and enforcement of patents and patent applications covering Joint Inventions
shall be determined by mutual written agreement of the Parties.
 
4.
Payments.

 
4.1        Fees. In consideration of the license granted herein, Company shall
pay to University fees in the amounts and on the terms and conditions set forth
below:
 
(a)      Issue Fee. Company shall pay to University a non-refundable,
non-creditable license issue fee of eight thousand five hundred dollars ($8,500)
within thirty (30) calendar days of the Effective Date.
 
(b)      Earned Royalties. Company shall pay University a five percent (5%)
earned royalty based on the Net Sales of Products and Processes sold by Company
or an Affiliate.
 
(c)      Sublicense Royalties. Company shall pay to University fifty percent
(50%) of the upfront and milestone fees and any other fees associated with the
sublicense received by Company for sublicensing of any portion of the University
Rights to Third Parties, in addition to any other royalties or payments due
University under the Agreement (collectively the “Sublicense Fees”). Company
shall make commercially reasonable efforts to collect all Sublicense Fees from
each sublicensee. The parties understand and agree that the Sublicense Fees are
based upon each sublicense agreement being an arms length transaction and each
sale of a Product by a sublicensee being an arms length transaction.  In the
event that either of such transactions are not arms length transactions, the
Sublicense Fees due and payable to University hereunder shall be based upon such
fees that would be paid in the ordinary course of business in an arms length
transaction.
 
(d)      Past Patent Reimbursement Fee. Company shall pay to University a
non-refundable, non-creditable past patent reimbursement fee of six thousand
dollars ($6,000) within thirty (30) calendar days of the Effective Date.

: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
(e)      Annual Minimum Royalty Fees. On the first anniversary of either the
date on which Company first sells a Product or Process or the date on which
Company enters into its first sublicense agreement, whichever occurs first, (the
“First Sale Date”), Company will pay University a non-refundable minimum royalty
payment of five thousand dollars ($5,000). On the second anniversary of the
First Sale Date, Company will pay University a non-refundable minimum royalty
payment of ten thousand dollars ($10,000). On the third anniversary of the First
Sale Date, Company will pay University a non-refundable minimum royalty payment
of fifteen thousand dollars ($15,000). On the fourth anniversary of the First
Sale Date and continuing through expiration or termination of the Agreement,
Company will pay University annually a non-refundable minimum royalty payment of
twenty thousand dollars ($20,000). One hundred percent (100%) of the Annual
Minimum Royalty Fees paid to University will be creditable against royalties
earned in the year preceding the date on which each payment is due. For clarity,
unused credit for each year will not accrue and will not be creditable against
earned royalties for the following year.

 
(f)       Royalty Stacking. All earned royalties paid by Company under 4.1(b)
will be subject to reduction by no more than one percent (1%) for the costs of
royalties owed under the first two (2) Third Party agreements entered into by
Company where such agreements were necessary to allow Company to make, have
made, use, import, offer for sale and sell such Products, however, in no event
will such reduction be taken with respect to any separate piece of equipment,
such as a work station, which is modified to utilized or access the Proprietary
Information. Further, in no event will such reduction reduce the royalties paid
or payable to the University hereunder to less than three percent (3%).

 
4.2        Method of Payment. All amounts payable by Company (including all
amounts due as a result of a sublicense agreement) to University hereunder shall
be made in U.S. dollars by wire transfer pursuant to written instructions
provided by University to Company. If Products are sold for moneys other than
United States dollars, Company shall first determine the royalties in the
foreign currency of the country in which the Product was sold and then convert
them into equivalent U.S. dollars at the closing exchange rate published by The
Wall Street Journal on the last business day of the reporting period. Company
shall quote the exchange rate in the Continental method (local currency per U.S.
dollar). Until further notice by University to Company, Company will make wire
transfers to:

 
Bank:
Address:

 
ABA#:
Account:               The George Washington University
Account #:

 
4.3        Late Payments; University Right to Cure. A payment shall be deemed to
be late if made more than five (5) business days after such payment is due to
the University under this Agreement. Late payments shall bear interest at the
lower of 1.5% per month or the maximum rate permitted by law, compounded daily,
until Company pays such amount with all accrued interest to University. The
payment of such interest shall not preclude University from exercising any other
rights they may have as a consequence of the lateness of any payment. If Company
shall fail to pay in a timely manner any maintenance, issuance, legal or like
fees necessary for the filing, prosecution or maintenance of the University
Patent Rights, the University will have the right to pay such amount on behalf
of Company and invoice Company for same. Amounts so advanced by the University
will bear interest at the rate of 1.5% per month or the maximum rate permitted
by law, compounded continuously, until Company pays such amount with all accrued
interest to University. The payment of such interest shall not preclude
University from exercising any other rights they may have as a consequence of
the failure to make such payment, including, without limitation, the right of
the University to terminate this Agreement.

: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
5.
Confidentiality.

 
5.1        Confidentiality.

 
(a)         Except as specifically permitted hereunder, each Party hereby agrees
to hold in confidence and not use on behalf of itself or others all technology,
data, samples, technical and economic information (including the economic terms
hereof), commercialization, clinical and research strategies, know-how and trade
secrets provided by the other Party (the “Disclosing Party”) (collectively the
“Confidential Information”), except that the term “Confidential Information”
shall not include:

 
(i)      information that is or becomes part of the public domain through no
fault of the non-Disclosing Party or its Affiliates;

 
(ii)      information that is obtained after the Effective Date by the non-
Disclosing Party or one of its Affiliates from any Third Party which is lawfully
in possession of such Confidential Information and not in violation of any
contractual or legal obligation to the Disclosing Party with respect to such
Confidential Information;

 
(iii)     information that is known to the non-Disclosing Party or one or more
of its Affiliates prior to disclosure by the Disclosing Party, as evidenced by
the non- Disclosing Party’s written records;

 
(iv)     information which has been independently developed by the non-
Disclosing Party without the aid or use of Confidential Information as shown by
competent written evidence.
 
(b)         The receiving party may disclose the Disclosing Party’s proprietary
information to the extent required to comply with, a court or administrative
subpoena or order which appears to be lawful on its face, provided that the
receiving party first uses its best efforts to obtain an order preserving the
confidentiality of the information of the Disclosing Party and provided the
receiving party gives the Disclosing Party timely notice of the contemplated
disclosure to give the Disclosing Party an opportunity to intervene to preserve
the confidentiality of the information.
 
(c)         The obligations of this Section 5.1 shall survive the expiration or
termination of this Agreement and shall continue until the confidential
information becomes generally publicly known by means other than a breach of
this agreement.
 
(d)         Upon prior review of University Technology Transfer Office, Company
may disclose in a patent application or the prosecution thereof, any
Confidential Information necessary to obtain or secure patent protection of the
commercialized Products or Processes.

: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
5.2        Permitted Disclosures and Uses. Confidential Information may be
disclosed to employees, agents, consultants or sublicensees of the
non-Disclosing Party or its Affiliates, but only to the extent required to
accomplish the purposes of this Agreement and only if the non-Disclosing Party
obtains prior written agreement from its employees, agents, consultants and
sublicensees to whom disclosure is to be made to hold in confidence and not make
use of such information for any purpose other than those permitted by this
Agreement. For the removal of any doubt, the prohibition against use of
University Confidential Information by Company, its agents, consultants or
sublicensees shall not prohibit use of Confidential Information falling within
the University Rights provided such written agreement to hold such Confidential
Information in confidence and not make use of such Confidential Information for
any purpose other than those permitted by this Agreement are obtained. Each
Party will use at least the same standard of care as it uses to protect
proprietary or confidential information of its own to ensure that such
employees, agents, consultants and sublicensees do not disclose or make any
unauthorized use of the Confidential Information. Notwithstanding any other
provision of this Agreement, each Party may disclose the terms of this Agreement
to lenders, investment bankers and other financial institutions of its choice
solely for purposes of financing the business operations of such party.
 
6.
Disclaimer; Limitation of Liability.

 
6.1        Disclaimer of Warranties. Except as expressly set forth in this
Agreement, UNIVERSITY MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, AND EXPRESSLY DISCLAIMS ALL SUCH
REPRESENTATIONS AND WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OR SCOPE OF ANY OF
THE UNIVERSITY RIGHTS, AND THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR
NOT DISCOVERABLE. UNIVERSITY MAKES NO REPRESENTATIONS OR WARRANTIES, EITHER
EXPRESS OR IMPLIED, AND EXPRESSLY DISCLAIMS ALL SUCH REPRESENTATIONS AND
WARRANTIES, THAT THE PRACTICE BY COMPANY, AFFILIATES AND/OR SUBLICENSEES OF THE
LICENSES GRANTED HEREUNDER OR THAT ANY OF THE PRODUCTS OR PROCESSES WILL NOT
INFRINGE THE INTELLECTUAL PROPERTY RIGHTS, INCLUDING ANY PATENT RIGHTS, OF ANY
THIRD PARTY. Without limiting the generality of the foregoing, University
expressly does not warrant (i) the patentability of any invention claimed by the
University Rights or (ii) the accuracy, safety or usefulness for any purpose of
the University Rights. Nothing contained in this Agreement shall be construed as
either a warranty or representation by University as to the validity or scope of
any University Rights. University will be under no obligation to prosecute,
maintain, enforce or defend any of the rights granted hereunder. Except as
otherwise provided herein to carry out the intent of this Agreement, University
will be under no obligation to provide technical assistance, know-how or other
tangible or intangible rights or information to Company. University assumes no
liability in respect of any infringement of any patent or other right of Third
Parties due to the activities of Company, any of its Affiliates or any
sublicensee under this Agreement.
 
6.2        Limitation of University’s Liability. IN NO EVENT WILL UNIVERSITY BE
LIABLE TO COMPANY, AFFILIATE OR SUBLICENSEE FOR ANY LOST PROFITS, LOST SAVINGS,
OR OTHER INCIDENTAL, SPECIAL, OR CONSEQUENTIAL DAMAGES OR FOR ANY CLAIM BY ANY
OTHER PARTY, EVEN IF UNIVERSITY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
6.3        Limitation of Company’s Liability. IN NO EVENT WILL COMPANY BE LIABLE
TO UNIVERSITY FOR ANY LOST PROFITS, LOST SAVINGS, OR OTHER INCIDENTAL, SPECIAL,
OR CONSEQUENTIAL DAMAGES OR FOR ANY CLAIM BY ANY OTHER PARTY, EVEN IF COMPANY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
6.4        Prior Agreement with Government. Company understands that the
University Rights may have been developed under a funding agreement with the
Government of the United States of America, and if so, that the Government may
have certain rights relative thereto. This Agreement is explicitly made subject
to the Government’s rights under any agreement and any applicable law or
regulation. If there is a conflict between an agreement, applicable law or
regulation and this Agreement, the terms of the Government agreement, applicable
law, or regulation shall prevail.

 
7.
Term; Termination.

 
7.1         Term. The term of this Agreement shall commence upon the Effective
Date, and, unless sooner terminated in accordance with the provisions of this
Article 7, shall expire upon the later of twenty years from the Effective Date
or the end of the term of the last to expire patent claim in the University
Patent Portfolio.
 
7.2         Termination for Lack of Sales. This Agreement and the license
granted hereunder shall terminate prior to the end of the term:
 
(a)      Any time after 2 years from the Effective Date of this Agreement,
University has the right to terminate the exclusivity of this license or convert
the license to a non-exclusive license in any national political jurisdiction in
the Territory if Company, within ninety (90) calendar days after receiving
written notice from University of intended termination of exclusivity, fails to
provide written evidence satisfactory to University that Company or its
sublicensees has commercialized or is actively attempting to commercialize a
Product in such jurisdiction(s).
 
(b)      Any time after 3 years from the Effective Date of this Agreement,
University has the right to terminate this Agreement in any national political
jurisdiction in the Territory if Company, within ninety (90) calendar days after
receiving written notice from University of intended termination, fails to
provide written evidence satisfactory to University that Company or its
sublicensees has commercialized or is actively attempting to commercialize a
licensed invention in such jurisdictions).
 
(c)      The following definitions apply to Article 7: (i) “Commercialize” means
having sales of Products in such jurisdiction; and (ii) “Active attempts to
commercialize” means having sales of Products or an effective, ongoing and
active research, development, manufacturing, marketing or sales program as
appropriate, directed toward obtaining regulatory approval, production or sales
of Products in any jurisdiction, and plans acceptable to University, in its sole
discretion, to commercialize licensed inventions in the jurisdiction(s) that
University intends to terminate.

: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
7.3         Termination for Default. This Agreement will earlier terminate:
 
(a)      automatically if Company becomes bankrupt or insolvent and/or if the
business of Company is placed in the hands of a receiver, assignee, or trustee,
whether by voluntary act of Company or otherwise; or
 
(b)      upon sixty (60) calendar days written notice from University if Company
breaches or defaults on its obligation to make payments (if any are due) or
reports, in accordance with the terms of Article 4, unless, before the end of
the sixty (60) day period, Company has cured the default or breach and so
notifies University, stating the manner of the cure; or
 
(c)      upon ninety (90) calendar days written notice if Company breaches or
defaults on any other obligation under this Agreement, unless, before the end of
the ninety (90) day period, Company has, in University’s sole discretion, cured
the default or breach and so notifies University, stating the manner of the
cure; or
 
(d)      at any time by mutual written agreement between Company and University,
upon one hundred eighty (180) calendar days written notice to all parties and
subject to any terms herein which survive termination; or
 
(e)      under the provisions of Paragraph 7.2 if invoked.
 
7.4         Effect of Termination. If this Agreement is terminated for any
cause:
 
(a)      nothing herein will be construed to release either party of any
obligation that matured prior to the effective date of the termination:
 
(b)     after the effective date of the termination, Company may sell all
Products and parts therefor it has on hand, or perform all Processes for which
it has customer orders, if applicable, at the date of termination, if it pays
earned royalties thereon according to the terms of this Agreement.
 
8.            Royalty Reports. Company shall provide notice to University within
thirty (30) calendar days of the First Sale Date. After the First Sale Date,
Company shall make semi-annual royalty reports to University within thirty (30)
calendar days of June 30 and December 31 of each year. Each royalty report must
show:
 
(a)          The selling price of each type of Product sold;

 
(b)          For each Product sold, all deductions taken as set out in 1.7(a)
through (d).
 
(c)          The number of each Product sold;
 
(d)          The exchange rates used in calculating the royalty due; and
 
(e)          For each sublicense granted under Section 2.2, if any:

: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 

 
(i)
The sublicensee;

 

 
(ii)
The income Company has received from that sublicense (including upfront and
milestone payments);

 

 
(iii)
The royalties due University stemming from that sublicense; and

 

 
(iv)
(if applicable) the exchange rates used in calculating the royalties due
University from the sublicense.

 
If no sales of Products have been made during any reporting period, Company
shall make a statement to this effect.
 
9.             Book and Records. Company shall keep books and records accurately
showing all Products manufactured, used or sold under the terms of this
Agreement. Company shall preserve those books and records for at least five (5)
years from the date of the royalty payment to which they pertain. On reasonable
written notice, University, at its own expense, shall have the right to have a
representative or agent of University satisfactory to Company inspect and audit
the books and records of Company during usual business hours for the sole
purpose of, and only to the extent necessary for, determining the correctness of
payments due under this Agreement. Company shall not unreasonably withhold
approval of such representative or agent of University. Such examination with
respect to any fiscal year shall not take place later than five (5) years
following the expiration of such period. The expense of any such audit shall be
borne by University; provided however, that, if the audit discloses an error in
excess often percent (10%) in favor of Company, then Company shall pay the cost
to University of the audit, in addition to the amount of any underpayment (which
shall be subject to the provisions of Section 4.3 (Late Payments)), and if the
audit discloses an error in favor of University, then University shall promptly
reimburse Company for the excess amount paid. Company shall include
substantially the same audit rights in any sublicense it grants in order to
ensure the correctness of payments due hereunder.
 
10.          General Provisions

 
10.1   Indemnification by Company. Company agrees to defend, indemnify and hold
harmless University and its Affiliates, employees, agents, officers, and
directors (“University Indemnitees”) from and against any judgments,
settlements, damages, awards, costs (including attorneys’ fees and costs) and
other expenses arising out of any claims, actions or other proceedings by a
Third Party (collectively a “Claim”) arising out of or resulting from Company’s,
an Affiliate’s or any sublicensee’s use or practice of the University Rights
including the manufacture, use or sale of Products, except to the extent that
such Claim arises out of or results from the negligence or misconduct of
University or University Indemnitees. In the event University seeks
indemnification under this Section 10.1, it shall inform Company of a Claim as
soon as reasonably practicable after it receives notice of the Claim, shall
permit Company to assume direction and control of the defense of the Claim
(including the right to settle the Claim solely for monetary consideration), and
shall cooperate as requested (at the expense of Company) in the defense of the
Claim. The obligations set forth in this section shall survive the expiration or
termination of this Agreement.

: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
10.2      Indemnification by University. University agrees to defend, indemnify
and hold harmless Company and its Affiliates, employees, agents, officers, and
directors (“Company Indemnitees”) from and against any judgments, settlements,
damages, awards, costs (including attorneys’ fees and costs) and other expenses
arising out of any claims, actions or other proceedings by a Third Party
(collectively a “Claim”) arising out of or resulting from University’s use or
practice of the University Rights, except to the extent that such Claim arises
out of or results from the negligence or misconduct of Company or Company
Indemnitees. In the event Company seeks indemnification under this Section 10.2,
it shall inform University of a Claim as soon as reasonably practicable after it
receives notice of the Claim, shall permit University to assume direction and
control of the defense of the Claim (including the right to settle the Claim
solely for monetary consideration), and shall cooperate as requested (at the
expense of University) in the defense of the Claim. The obligations set forth in
this section shall survive the expiration or termination of this Agreement.
 
10.3      Insurance. Prior to commencement of any human trials of any Product,
Company shall purchase and maintain in effect, and shall require its
sublicensees to purchase and maintain in effect, a policy of products liability
insurance covering all claims with respect to any Product manufactured or sold
within the term of the sublicense granted hereunder, which policy shall (a) be
in such form and amount of coverage and written by such company as is customary
in the industry at the time and is acceptable to University, such acceptance not
to be unreasonably withheld, (b) provide that such policy is primary and not
excess or contributory with regard to other insurance University may have, (c)
provide at least thirty (30) calendar days’ notice to University of
cancellation, and (d) include University and each of its respective directors,
officers and employees as additional named insureds. Company shall furnish a
certificate of such insurance to University on or before the date of first sale
or use of any Product and upon renewal of such a policy.
 
10.4      Publicity. The parties agree that a press release announcing the
matters covered by this Agreement will be prepared in advance and will be
subject to the mutual approval of the parties, which approval will not
unreasonably be withheld; provided, however, that either Party may (i) publicize
the existence and general subject matter of this Agreement consistent with
previous press releases and statements without the other Party’s approval and
(ii) disclose the terms of this Agreement only to the extent required to comply
with applicable securities laws. Company may not, however, utilize the
trademarks, brands or tradenames of University without the prior express written
permission of University.
 
10.5      Assignment. This Agreement shall not be assigned or placed under an
obligation to assign by either Party without the prior written consent of the
other Party, such consent not to be unreasonably withheld or delayed, except a
Party may make such an assignment without the other Party’s consent to
Affiliates or to a successor to substantially all of the business of such party,
whether in merger, sale of stock, sale of assets or other transaction; provided,
however, that in the event of such transaction, no intellectual property rights
of any Affiliate or Third Party that is an acquiring party shall be included in
the technology licensed or granted back hereunder. This Agreement shall be
binding upon and inure to the benefit of the Parties’ successors, legal
representatives and assigns. Notice of any assignment by Company must be
provided by Company to University’s Vice President for Research identified in
Section 10.9.

: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
10.6      Non-Waiver. The waiver by either of the Parties of any breach of any
provision hereof by the other Party shall not be construed to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself.
 
10.7     Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the District of Columbia other than those provisions
governing conflicts of law.
 
10.8      Partial Invalidity. If and to the extent that any court or tribunal of
competent jurisdiction holds any of the terms or provisions of this Agreement,
or the application thereof to any circumstances, to be invalid or unenforceable
in a final nonappealable order, the Parties shall use their best efforts to
reform the portions of this Agreement declared invalid to realize the intent of
the parties as fully as practicable, and the remainder of this Agreement and the
application of such invalid term or provision to circumstances other than those
as to which it is held invalid or unenforceable shall not be affected thereby,
and each of the remaining terms and provisions of this Agreement shall remain
valid and enforceable to the fullest extent of the law.
 
10.9      Notice. Any notice to be given to a Party under or in connection with
this Agreement shall be in writing and shall be (i) personally delivered, (ii)
delivered by a nationally recognized overnight courier or (iii) delivered by
certified mail, postage prepaid, return receipt requested, to the party at the
address set forth below for such party:
 
To Company:

 
Protea Biosciences, Inc.
Attn: Stephen Turner
Address: 955 Hartman Run Rd.
Suite 210
Morgantown, WV 26507
Phone: 301-606-0840
 
To University:

 
The George Washington University
Attn: Vice President for Research
Address: 2121 Eye Street NW
Suite 601
Washington, DC 20052
Phone: 202-994-2220

 
or to such other address as to which the Party has given written notice thereof.
Such notices shall be deemed given upon receipt.
 
10.10   Headings. The headings appearing herein have been inserted solely for
the convenience of the parties hereto and shall not affect the construction,
meaning or interpretation of this Agreement or any of its terms and conditions.
 
10.11   No Implied Licenses or Warranties. No right or license under any patent
application, issued patent, know-how or other proprietary information is granted
or shall be granted by implication. All such rights or licenses are or shall be
granted only as expressly provided in the terms of this Agreement.

: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
10.12   Force Majeure. No failure or omission by the parties hereto in the
performance of any obligation of this Agreement shall be deemed a breach of this
Agreement nor shall it create any liability if the same shall arise from any
cause or causes beyond the reasonable control of the affected party, including,
but not limited to, the following, which for purposes of this Agreement shall be
regarded as beyond the control of the Party in question: acts of nature; acts or
omissions of any government; any rules, regulations, or orders issued by any
governmental authority or by any officer, department, agency or instrumentality
thereof; fire: storm; flood; earthquake; accident; war; acts of terrorism;
rebellion; insurrection; riot; invasion; strikes; and labor lockouts; provided
that the party so affected shall use its best efforts to avoid or remove such
causes of nonperformance and shall continue performance hereunder with the
utmost dispatch whenever such causes are removed.
 
10.13   Survival. Sections 2.3, 2.6, 3.1, 3.2, and 5.1 and Articles 6, 9 and 10
shall survive the termination or expiration of this Agreement.
 
10.14   Entire Agreement. This Agreement, including the exhibits hereto,
constitutes the entire understanding between the Parties with respect to the
subject matter contained herein and cancels and supersedes any and all prior
agreements, understandings and arrangements whether oral or written between the
parties relating to the subject matter hereof, including the Original Agreement.
 
10.15   Amendments. No amendment, change, modification or alteration of the
terms and conditions of this Agreement shall be binding upon either Party unless
in writing and signed by the Party to be charged.
 
10.16   Independent Contractors. It is understood that both Parties hereto are
independent contractors and are engaged in the operation of their own respective
businesses, and neither Party hereto is to be considered the agent or partner of
the other Party for any purpose whatsoever. Neither Party has any authority to
enter into any contracts or assume any obligations for the other party or make
any warranties or representations on behalf of the other party.
 
10.17   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
In Witness Whereof, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.



The George Washington University   Protea Biosciences, Inc.          
By: 
/s/ Leo M. Chalupa
 
By: 
/s/ Stephen Turner
 
Leo M. Chalupa
   
Stephen Turner
 
Vice President for Research
   
President


: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
EXHIBIT A
 
U.S. Patent
 
Application(s):
   
#12/176,324, Laser Ablation Electrospray Ionization (LAESI) for Atmospheric
Pressure, In Vivo, and Imaging Mass Spectrometry
     
#12/323,276, Three-dimensional Molecular Imaging by Infrared Laser Ablation
Electrospray Ionization Mass Spectrometry
   
U.S. Patent Application to
 
be filed:
   
U.S. Patent Application for LAESI Detection of Metabolic Changes in Cells Upon
Viral Infection
   
PCT Patent
 
Application(s):
   
#PCT/US09/65891, Three-dimensional Molecular Imaging by Infrared Laser Ablation
Electrospray Ionization Mass Spectrometry

 
: PI doc. 2314627.1
 
 

--------------------------------------------------------------------------------

 
 
 